15-3071
     Ni v. Whitaker
                                                                                   BIA
                                                                              Nelson, IJ
                                                                           A043 657 835

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of December, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNIS JACOBS,
10            PIERRE N. LEVAL,
11                 Circuit Judges.
12   _____________________________________
13
14   WEN XIAN NI, AKA SHA NI, AKA WEN
15   NI, AKA WENXAIN NI, AKA NI XIAN,
16            Petitioner,
17
18                    v.                                         15-3071
19                                                               NAC
20   MATTHEW G. WHITAKER, ACTING
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                  Theodore N. Cox, New York, NY.
26
27   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
28                                    Deputy Assistant Attorney General;
29                                    Douglas E. Ginsburg, Assistant
30                                    Director; Benjamin Mark Moss,

      06152016-10
1                                 Trial Attorney, Office of
2                                 Immigration Litigation, United
3                                 States Department of Justice,
4                                 Washington, DC.
5
6            UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10           Petitioner Wen Xian Ni, a native and citizen of the

11   People’s Republic of China, seeks review of a September 10,

12   2015, BIA decision that affirmed the January 8, 2014, decision

13   of an Immigration Judge (“IJ”) denying asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Wen Xian Ni, No. A043 657 835 (B.I.A. Sept.

16   10, 2015), aff’g No. A043 657 835 (Immig. Ct. N.Y. City Jan.

17   8, 2014).       We assume the parties’ familiarity with the

18   underlying facts and procedural history in this case.

19           Ni challenges the agency’s denial of withholding of

20   removal and CAT relief only.     Under these circumstances, we

21   have reviewed both the IJ’s and the BIA’s opinions “for the

22   sake of completeness.”     Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).     Given that Ni is

24   removable for an aggravated felony conviction, our

25   jurisdiction is limited to constitutional claims and

                                     2
     07102018-3
1    questions of law, see 8 U.S.C. § 1252(a)(2)(C), (D), which

2    we review de novo, Pierre v. Gonzales, 502 F.3d 109, 113

3    (2d Cir. 2007).

4            Ni    sought       withholding     of     removal        and   CAT   relief,

5    asserting a likelihood of persecution and torture based on

6    the birth of her second child in the United States purportedly

7    in violation of China’s population control program.                          Contrary

8    to Ni’s contention, the BIA applied the correct standard in

9    reviewing the IJ’s findings for clear error.                           See Hui Lin

10   Huang        v.   Holder,    677   F.3d    130,      134   (2d    Cir.   2012)      (“A

11   determination of what will occur in the future and the degree

12   of likelihood of the occurrence has been regularly regarded

13   as fact-finding subject to only clear error review.”).                              Nor

14   did     the       agency   err   as   a   matter     of    law    in   noting      that

15   sterilization likely was not necessary to prevent pregnancy

16   given Ni’s age.            See Siewe v. Gonzales, 480 F.3d 160, 168-69

17   (2d Cir. 2007) (“The speculation that inheres in inference is

18   not     ‘bald’       if    the   inference      is    made   available        to   the

19   factfinder by record facts, or even a single fact, viewed in

20   the light of common sense and ordinary experience.”).                               For

21   largely the same reasons as set forth in Jian Hui Shao v.

22   Mukasey, we find no error in the agency’s determination that

23   Ni failed to satisfy her burden for withholding of removal
                                                3
     07102018-3
1    and CAT relief based on her family planning claim.      546 F.3d

2    138, 158-67 (2d Cir. 2008); see also Paul v. Gonzales, 444

3    F.3d 148, 156-57 (2d Cir. 2006).

4            As to Ni’s assertion that she will likely be tortured

5    for her involvement in a money laundering scheme with her

6    husband, who was detained and beaten in detention in China,

7    she argues only that the agency’s consideration of that

8    claim was cursory and inadequate for meaningful judicial

9    review.       We find no error in the agency’s denial of CAT

10   relief on this ground because Ni admitted only to

11   speculating that Chinese officials knew of her involvement

12   in money laundering and provided no evidence that the

13   Chinese government is likely to arrest her on return to

14   China.       See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129

15   (2d Cir. 2005) (“In the absence of solid support in the

16   record . . . , [an applicant’s] fear is speculative at

17   best”); see also Savchuck v. Mukasey, 518 F.3d 119, 123 (2d

18   Cir. 2008) (“[A]n alien will never be able to show that he

19   faces a more likely than not chance of torture if one link

20   in the chain cannot be shown to be more likely than not to

21   occur.       It is the likelihood of all necessary events coming

22   together that must more likely than not lead to torture,

23   and a chain of events cannot be more likely than its least
                                       4
     07102018-3
1   likely link.” (quoting In re J-F-F-, 23 I. & N. Dec. 912,

2   918 n.4 (A.G. 2006))).

3           For the foregoing reasons, the petition for review is

4   DENIED.      As we have completed our review, the pending motion

5   for a stay of removal in this petition is DISMISSED as moot.

6                                  FOR THE COURT:
7                                  Catherine O’Hagan Wolfe
8                                  Clerk of Court




                                     5
    07102018-3